

Exhibit 10.50
 
CITIGROUP INC.
2010 KEY EMPLOYEE PROFIT SHARING PLAN
 
PURPOSE
 
     The purpose of the Plan is to (i) incentivize senior and other key
employees to contribute to the Company’s long-term profitability in a manner
that appropriately balances incentives and risk, thereby aligning the employees’
interests with those of the Company’s shareholders and other stakeholders, (ii)
attract and retain senior and other key employees by providing a competitive
compensation opportunity and (iii) reward senior and other key employees for
their efforts to restore the Company to sustained profitability.
 
ARTICLE I
 
DEFINITIONS
 
     Except as otherwise defined in a Participant’s Award Agreement, as used in
the Plan and the Award Agreements, the following terms have the following
meanings:
 
     “Acceleration Event” means, as applicable, (i) termination of a
Participant’s employment with the Company and the Affiliated Employers due to
such Participant’s death, Disability or Qualifying Termination or (ii) the
occurrence of a Qualifying Transaction with respect to the Affiliated Employer
that employs a Participant.
 
     “Acceleration Entire Period” means January 1, 2010 through September 30 of
the year following the year in which an Acceleration Event occurs (or 2013, if
earlier than such year); provided, however, in the case of a Late Entrant, the
Acceleration Entire Period shall commence on the Late Entrance Date.
 
     “Acceleration Initial Period” means January 1, 2010 through the last day of
the fiscal quarter in which an Acceleration Event occurs; provided, however, in
the case of (i) a Late Entrant, the Acceleration Initial Period shall commence
on the Late Entrance Date, and (ii) a Participant who is a U.S. taxpayer and
whose employment with the Company and the Affiliated Employers terminates due to
such Participant’s Disability, the Acceleration Initial Period shall end on the
last day of the fiscal quarter in which such Participant has been determined to
be totally disabled by the Social Security Administration, if such date is
earlier than the last day of the fiscal quarter in which such termination
occurs.
 
     “Affiliated Employer” means any company or other entity that is related to
the Company as a member of a controlled group of corporations in accordance with
Section 1.409A-1(h)(3) of the Code and the regulations thereunder.
 

--------------------------------------------------------------------------------

 

     “Applicable Percentage” means the percentage of Cumulative Pre-Tax Income
that is payable to a Participant in respect of such Participant’s Award in
accordance with the terms of the Plan, as specified in such Participant’s Award
Agreement.
 
     “Award” means a Participant’s opportunity to receive a payment under the
Plan in an amount determined based on the amount of Cumulative Pre-Tax Income
with respect to the applicable Performance Period, subject to the terms of the
Plan and such Participant’s Award Agreement.
 
     “Award Agreement” means a written or electronic document setting forth
individualized information relating to a Participant’s Award under the Plan. The
Committee may require a Participant to sign an Award Agreement as a condition to
participation in the Plan.
 
     “Bona Fide Leave” means a “bona fide leave of absence” from the Company and
the Affiliated Employers as defined in Section 409A-1(h)(1)(i) of the Code and
the regulations thereunder.
 
     “Code” means the Internal Revenue Code of 1986, as amended.
 
     “Company” means Citigroup Inc., a Delaware corporation.
 
     “Committee” means the Personnel and Compensation Committee of the Company’s
Board of Directors.
 
     “Cumulative Pre-Tax Income” means, for any Performance Period, an amount
equal to (i) the amount of income (loss) from continuing operations before
income taxes of the Company minus (ii) the amount of income (loss) from
continuing operations before income taxes of Citi Holdings, in each case as
reported for such period in the applicable Quarterly Financial Data Supplements
that are filed as exhibits to the Company’s applicable Forms 8-K.
 
     “Disability” means, with respect to a Participant who is (i) a U.S.
taxpayer, that such Participant has been determined to be totally disabled by
the Social Security Administration, or (ii) not a U.S. taxpayer, that such
Participant (x) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months or (y) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Affiliated Employer
that employs such Participant.
 
     “Entire Period” means January 1, 2010 through December 31, 2013; provided,
however, in the case of a Late Entrant, the Entire Period shall commence on the
Late Entrance Date.
 
2
 

--------------------------------------------------------------------------------

 

     “Gross Misconduct” means a Participant’s engaging in any conduct that (i)
is in competition with the business operations of the Company or any Affiliated
Employer, (ii) breaches any obligation that such Participant owes to the Company
or any Affiliated Employer or such Participant’s duty of loyalty to the Company
or any Affiliated Employer, (iii) is materially injurious to the Company or any
Affiliated Employer, monetarily or otherwise, or (iv) is otherwise determined by
the Committee, in its sole discretion, to constitute Gross Misconduct.
 
     “Holdback Period” means January 1, 2013 through December 31, 2013;
provided, however, in the case of a Participant whose employment terminates due
to Retirement, the Holdback Period means the first four fiscal quarters
following the fiscal quarter in which such Retirement occurs.
 
     “Initial Period” means January 1, 2010 through December 31, 2012; provided,
however, in the case of a Late Entrant, the Initial Period shall commence on the
Late Entrance Date.
 
     “Involuntary Retirement” means the termination of a Participant’s
employment with the Company and the Affiliated Employers by the Company or any
Affiliated Employer (other than due to such Participant’s Gross Misconduct,
death or Disability) on or following the later of January 1, 2011 and the date
on which such Participant is at least age 65 and the sum of such Participant’s
age and full completed years of service with the Company and the Affiliated
Employers equals at least 75.
 
     “Late Entrance Date” means (i) the date on which a Late Entrant commences
participation in the Plan, if such date is the first day of a fiscal quarter, or
(ii) the first day of the fiscal quarter following the date on which a Late
Entrant commences participation in the Plan, if such date is not the first day
of a fiscal quarter.
 
     “Late Entrant” means a Participant who commences participation in the Plan
on or after January 1, 2011.
 
     “Notional Interest Rate” means the 90-day, U.S. dollar-based London
Interbank Offered Rate (LIBOR), compounded on a monthly basis.
 
     “Participant” means a senior or other key employee of the Company or any
Affiliated Employer who receives an Award under the Plan.
 
     “Performance Period” means, as applicable, the applicable Acceleration
Entire Period, Acceleration Initial Period, Entire Period, Holdback Period,
Initial Period or Retirement Period.
 
     “Personal Leave” means a Bona Fide Leave that is a personal leave of
absence that is approved by management of a Participant’s business unit in
accordance with the leave of absence policies applicable to such Participant.
 
     “Plan” means this 2010 Citigroup Inc. Key Employee Profit Sharing Plan, as
amended from time to time.
 
3
 

--------------------------------------------------------------------------------

 

     “Qualifying Termination” means the termination of a Participant’s
employment with the Company and the Affiliated Employers by the Company or any
Affiliated Employer (other than due to such Participant’s Gross Misconduct,
death, Disability or Involuntary Retirement) in connection with (i) a sale or
other disposition of assets comprising the business unit to which such
Participant provides substantial services or (ii) the transfer to an external
service provider of such Participant’s job function in connection with the
Company’s or such Affiliated Employer’s entering into a services agreement with
such external service provider; provided, however, such termination shall not
constitute a Qualifying Termination if it occurs following such Participant’s
rejection of an employment opportunity with the acquirer of such assets or such
external service provider, as applicable, on terms that the Company determines
are comparable to the terms of such Participant’s employment with the Company
and the Affiliated Employers. For the avoidance of doubt, if a Participant’s
employment with the Company and the Affiliated Employers terminates under the
circumstances described in clause (i) or (ii) (other than due to such
Participant’s Gross Misconduct, death or Disability) on or following the later
of January 1, 2011 and the date on which such Participant is at least age 65 and
the sum of such Participant’s age and full completed years of service with the
Company and the Affiliated Employers equals at least 75, such termination shall
constitute an Involuntary Retirement and shall not constitute a Qualifying
Termination.
 
     “Qualifying Transaction” with respect to a Participant who is employed by
any Affiliated Employer means the Company’s ceasing to control or own a
significant equity interest in such Affiliated Employer due to the sale or other
disposition of the stock or other equity interest of such Affiliated Employer;
provided, however, if such Participant is a U.S. taxpayer, such sale or
disposition shall not constitute a Qualifying Transaction unless such sale or
disposition also constitutes a “change in control event” as defined in Section
409A of the Code and the regulations thereunder.
 
     “Retirement” means an Involuntary Retirement or a Voluntary Retirement, as
applicable.
 
     “Retirement Period” means January 1, 2010 through the earlier of (i) the
last day of the fiscal quarter that includes the date of a Participant’s
Retirement and (ii) December 31, 2012; provided, however, in the case of a Late
Entrant, the Retirement Period shall commence on the Late Entrance Date.
 
     “Significant Competitor” means any company or other entity that is
designated by the Committee as a significant competitor of the Company or any
Affiliated Employer and that is included on a list of significant competitors
for purposes of the Company’s Capital Accumulation Program that will be made
available to the Participants, as the same may be updated by the Committee from
time to time. If a Participant’s employment with the Company and the Affiliated
Employers has terminated, a “Significant Competitor” means a company or other
entity included on such list as in effect at the time of such termination.
 
     “Statutory Leave” means a Bona Fide Leave that is approved by management of
a Participant’s business unit, is provided by applicable law and is taken in
accordance with such law and applicable Company policy.
 
     “Threshold Performance Goal” means $17.5 billion.
 
4
 

--------------------------------------------------------------------------------

 

     “Voluntary Retirement” means the termination of a Participant’s employment
with the Company and the Affiliated Employers by such Participant (other than
due to such Participant’s death or Disability) on or following the later of
January 1, 2011 and the date on which such Participant is at least age 65 and
the sum of such Participant’s age and full completed years of service with the
Company and the Affiliated Employers equals at least 75; provided that during
the period from the date of such termination through (i) the date on which the
Holdback Payments are paid to Participants who remain employed with the Company
or any Affiliated Employer through January 20, 2013 or (ii) March 15, 2014, if
no Holdback Payments are paid to the Participants described in clause (i), such
Participant (x) is not employed by a Significant Competitor and (y) does not,
directly or indirectly, (A) hire any employee of the Company or any Affiliated
Employer or (B) solicit, induce or otherwise encourage any person to leave the
employment of the Company or any Affiliated Employer.
 
ARTICLE II
 
PARTICIPATION
 
Section 2.01 Eligible Employees. The Committee shall select those senior and
other key employees of the Company and the Affiliated Employers who are eligible
to receive Awards under the Plan; provided, however, no employee shall be
eligible to receive an Award under the Plan if the Committee determines that
such Award would cause the Company or any Affiliated Employer to violate any
legal, regulatory or governmental requirement to which the Company or any
Affiliated Employer is subject or any agreement entered into between the Company
or any Affiliated Employee and any governmental agency.
 
Section 2.02 Participation Outside of the United States. With respect to
Participants who are foreign nationals or who reside outside of the United
States, the Committee may provide for such special terms and conditions,
including, without limitation, substitutes for Awards, as the Committee may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom. The Committee may approve any supplements to, or amendments,
restatements or alternative versions of, the Plan as it may consider necessary
or appropriate for the purposes of this Section 2.02 without thereby affecting
the terms of the Plan as in effect for any other purpose; provided that no such
supplements, amendments, restatements or alternative versions shall include any
provisions that are inconsistent with the intent and purpose of the Plan, as
then in effect.
 
ARTICLE III
 
PERFORMANCE AWARD
 
Section 3.01 Performance Award. Subject to Articles IV and V, each Participant
shall be entitled to payment(s), if any, in respect of such Participant’s Award
in the amount(s) determined in accordance with this Article III.
 
5
 

--------------------------------------------------------------------------------

 

     (a) Initial Payment. Such Participant shall be entitled to a payment (the
“Initial Payment”), paid after January 20, 2013 but in no event later than March
15, 2013, in an amount equal to two-thirds of the product of (i) Cumulative
Pre-Tax Income for the applicable Initial Period and (ii) such Participant’s
Applicable Percentage.
 
     (b) Holdback Payment. Such Participant shall be entitled to a payment (the
“Holdback Payment”), if any, paid after January 20, 2014 but in no event later
than March 15, 2014, in an amount equal to the product of (i) the lesser of
Cumulative Pre-Tax Income for such Initial Period and the applicable Entire
Period and (ii) such Participant’s Applicable Percentage, minus (iii) the
Initial Payment; provided, however, that in no case shall the Holdback Payment
be less than zero. The amount, if any, determined in accordance with the
preceding sentence shall be increased to reflect deemed earnings on such amount
during the applicable Holdback Period based on the applicable Notional Interest
Rate during such period.
 
ARTICLE IV
 
PAYMENT OF AWARDS
 
Section 4.01 Form of Payment. All payments under the Plan will be made in cash.
Notwithstanding the foregoing, the Committee in its sole discretion may
determine to provide any payment with respect to an Award in unrestricted shares
of the Company’s common stock; provided that any such fractional share will be
paid in cash. Any such shares used for such payment shall be (i) issued under
the Company’s 2009 Stock Incentive Plan, as amended from time to time, or, if
determined by the Committee in its sole discretion, any other
shareholder-approved plan of the Company that provides for such payment and (ii)
valued at a fair market value at the time of such payment as determined by the
Committee in its sole discretion.
 
Section 4.02 Taxes and Withholding. As a condition to any payment under the
Plan, the Company may require a Participant to pay such sum to the Company as
may be necessary to discharge the Company’s obligations with respect to any
taxes, assessments or other governmental charges, whether of the United States
or any other jurisdiction, imposed on property or income received by such
Participant hereunder. Alternatively, the Company may deduct or withhold such
sum from any payment to such Participant, whether such payment is made pursuant
to the Plan or otherwise.
 
ARTICLE V
 
TERMINATION OF EMPLOYMENT; QUALIFYING TRANSACTION
FORFEITURE OR REDUCTION OF PAYMENTS
 
Section 5.01 Termination Generally. Subject to this Article V, on termination of
a Participant’s employment with the Company and the Affiliated Employers at any
time prior to January 20, 2013, such Participant shall not be entitled to any
payment under the Plan.
 
6
 

--------------------------------------------------------------------------------

 

Section 5.02 Death, Disability, Qualifying Termination or Qualifying
Transaction. On an Acceleration Event with respect to a Participant that occurs
prior to January 20, 2013, such Participant shall be entitled to payment(s), if
any, in respect of such Participant’s Award in the amount(s) determined in
accordance with this Section 5.02.
 
     (a) Initial Payment. Such Participant shall be entitled to the Initial
Payment, paid after January 20 of the year following such Acceleration Event (or
2013, if earlier than such year) but in no event later than March 15 of such
year, in an amount equal to two-thirds of the product of (i) Cumulative Pre-Tax
Income for the applicable Acceleration Initial Period and (ii) such
Participant’s Applicable Percentage.
 
     (b) Holdback Payment. Such Participant shall be entitled to the Holdback
Payment, if any, paid in the fourth calendar quarter of the year following such
Acceleration Event (or 2013, if earlier than such year), in an amount equal to
the product of (i) the lesser of Cumulative Pre-Tax Income for such Acceleration
Initial Period and the applicable Acceleration Entire Period and (ii) such
Participant’s Applicable Percentage, minus (iii) the Initial Payment; provided,
however, that in no case shall the Holdback Payment be less than zero. The
amount, if any, determined in accordance with the preceding sentence shall be
increased to reflect deemed earnings on such amount during the first three
calendar quarters of the calendar year following such Acceleration Event (or
2013, if earlier than such year) based on the applicable Notional Interest Rate
during such quarters.
 
Section 5.03 Retirement. On a Participant’s Retirement that occurs prior to
January 20, 2013, such Participant shall be entitled to payment(s), if any, in
respect of such Participant’s Award in the amount(s) determined in accordance
with this Section 5.03.
 
     (a) Initial Payment. Such Participant shall be entitled to the Initial
Payment, paid after January 20, 2013 but in no event later than March 15, 2013,
in an amount equal to two-thirds of the product of (i) the lesser of Cumulative
Pre-Tax Income for the applicable Retirement Period and the applicable Initial
Period and (ii) such Participant’s Applicable Percentage.
 
     (b) Holdback Payment. Such Participant shall be entitled to the Holdback
Payment, if any, paid after January 20, 2014 but in no event later than March
15, 2014, in an amount equal to the product of (i) the least of Cumulative
Pre-Tax Income for such Retirement Period, such Initial Period and the
applicable Entire Period and (ii) such Participant’s Applicable Percentage,
minus (iii) the Initial Payment; provided, however, that in no case shall the
Holdback Payment be less than zero. The amount, if any, determined in accordance
with the preceding sentence shall be increased to reflect deemed earnings on
such amount during the applicable Holdback Period based on the applicable
Notional Interest Rate during such period.
 
7
 

--------------------------------------------------------------------------------

 

     (c) Forfeiture following Voluntary Retirement. Notwithstanding the
foregoing, if such Retirement is a Voluntary Retirement, then if at any time
during the period from the date of such Retirement through (i) the date on which
the Holdback Payments are paid to Participants who remain employed with the
Company or any Affiliated Employer through January 20, 2013 or (ii) March 15,
2014, if no Holdback Payments are paid to the Participants described in clause
(i), such Participant (x) is employed by a Significant Competitor or (y)
directly or indirectly (A) hires any employee of the Company or any Affiliated
Employer or (B) solicits, induces or otherwise encourages any person to leave
the employment of the Company or any Affiliated Employer, such Participant shall
not be entitled to any unpaid amount under the Plan.
 
Section 5.04 Non-Attainment of Threshold Performance Goal. Notwithstanding
anything to the contrary herein, no Participant:
 
     (a) who remains employed with the Company or any Affiliated Employer
through January 20, 2013 shall be entitled to any (i) Initial Payment if
Cumulative Pre-Tax Income for the applicable Initial Period is less than the
Threshold Performance Goal or (ii) Holdback Payment if Cumulative Pre-Tax Income
for either such Initial Period or the applicable Entire Period is less than the
Threshold Performance Goal;
 
     (b) with respect to whom an Acceleration Event occurs prior to January 20,
2013 shall be entitled to any (i) Initial Payment if Cumulative Pre-Tax Income
for the applicable Acceleration Initial Period is less than the Threshold
Performance Goal or (ii) Holdback Payment if Cumulative Pre-Tax Income for
either such Acceleration Initial Period or the applicable Acceleration Entire
Period is less than the Threshold Performance Goal; or
 
     (c) whose employment with the Company and the Affiliated Employers
terminates due to Retirement prior to January 20, 2013 shall be entitled to any
(i) Initial Payment if Cumulative Pre-Tax Income for either the applicable
Retirement Period or the applicable Initial Period is less than the Threshold
Performance Goal or (ii) Holdback Payment if Cumulative Pre-Tax Income for any
of such Retirement Period, such Initial Period, or the applicable Entire Period
is less than the Threshold Performance Goal.
 
Section 5.05 Approved Leave of Absence. If prior to January 20, 2013 a
Participant commences a Bona Fide Leave that is a:
 
     (a) Personal Leave, such Participant’s Award will be treated as if such
Participant’s employment with the Company and the Affiliated Employers had not
been interrupted by such leave; provided, however, if such Participant does not
return to active work within six months after the commencement of such leave,
such Participant shall not be entitled to any payment under the Plan; or
 
8
 

--------------------------------------------------------------------------------

 

     (b) Statutory Leave, such Participant’s Award will be treated as if such
Participant’s employment with the Company and the Affiliated Employers had not
been interrupted by such leave; provided, however, if such leave is followed
without interruption by a Personal Leave and such Participant does not return to
active work within six months after the commencement of such Statutory Leave,
such Participant shall not be entitled to any payment under the Plan.
Notwithstanding the foregoing, if, prior to January 20, 2013 and at a time that
a Participant is on a Bona Fide Leave, an Acceleration Event occurs with respect
to such Participant or such Participant’s employment terminates due to
Retirement, such Participant shall be entitled to payments, if any, under the
Plan in accordance with Section 5.02 or 5.03, as applicable.
 
Section 5.06 Forfeiture or Reduction of Payments. Notwithstanding anything to
the contrary herein, without limiting the proviso in Section 2.01, amounts
payable under the Plan are subject to forfeiture or reduction under the
circumstances specified in this Section 5.06.
 
     (a) Gross Misconduct. Without limiting Section 5.01, on termination of a
Participant’s employment with the Company and the Affiliated Employers due to
such Participant’s Gross Misconduct, such Participant shall not be entitled to
any unpaid amount under the Plan.
 
     (b) Inaccurate Statements, Criteria or Information; Violation of Risk
Limits. If the Committee determines that a Participant (i) received a payment
under the Plan based on materially inaccurate financial statements (including,
but not limited to, statements of earnings, revenues or gains) or any other
materially inaccurate performance metric criteria, (ii) knowingly engaged in
providing inaccurate information (including such Participant’s knowingly failing
to timely correct inaccurate information) relating to financial statements or
performance metrics or (iii) materially violated any risk limits established by
senior management, a business head and/or risk management, or any balance sheet
or working capital guidance provided by a business head, such Participant shall
not be entitled to any unpaid amount under the Plan.
 
     (c) Misconduct or Error; Downturn in Performance or Failure of Risk
Management. If the Committee determines that, with respect to a Participant who
is subject to any applicable non-U.S. legal, regulatory or governmental
requirement, direction, supervisory comment, guidance or promulgation, (i) there
is reasonable evidence that such Participant engaged in misconduct or committed
material error, in either case in connection with his or her employment, or (ii)
the Company or such Participant’s business unit has suffered a material downturn
in its financial performance or a material failure of risk management, the
Committee in its sole discretion may determine that such Participant shall not
be entitled to any unpaid amount under the Plan or that any such amount shall be
reduced.
 
     (d) Company’s Risk Profile. Prior to the date on which any amount is
scheduled to be paid to a Participant under the Plan, the Committee, in
consultation with the Company’s Chief Risk Officer, shall determine whether a
material adverse change in the Company’s risk profile or in the risk profile of
Citibank, N.A. has occurred during any applicable Performance Period. If the
Committee determines that any such change has occurred during any applicable
Performance Period, such Participant shall not be entitled to such amount.
 
9
 

--------------------------------------------------------------------------------

 

     (e) Compliance with Regulatory Requirements. Payment or accrual of any
portion of any Participant’s Award will be subject to any limitations,
adjustments or clawback provisions applicable to such Participant to the extent
required under (i) the Emergency Economic Stabilization Act of 2008, as amended,
and any applicable rules or regulations thereunder, (ii) any agreement entered
into between the Company and the United States Treasury Department in connection
with the Company’s participation in the Troubled Asset Relief Program or the
Exchange Agreement dated June 9, 2009 between the Company and the United States
Treasury Department or (iii) any policy implemented at any time by the Company
in its discretion to (x) comply with any other legal, regulatory or governmental
requirements, directions, supervisory comments, guidance or promulgations
specifically including but not limited to guidance on remuneration practices or
sound incentive compensation practices promulgated by the Federal Reserve Board,
the Federal Deposit Insurance Corporation or any other applicable U.S. or
non-U.S. bank supervisory or governmental agency or authority, (y) comply with
the listing requirements of any stock exchange on which the Company’s common
stock is traded or (z) comply with or enable the Company to qualify for any
government loan, subsidy, investment or other program.
 
ARTICLE VI
 
NON-TRANSFERABILITY
 
Section 6.01 Non-Transferability.
 
     (a) No benefit under the Plan shall be subject in any manner to alienation,
sale, transfer, assignment, pledge or encumbrance, other than by will or the
laws of descent and distribution. Any attempt to violate the foregoing
prohibition shall be void.
 
     (b) In the event of a Participant’s death, any payments due under the Plan
shall be made to such Participant’s estate. Payment to the executors or
administrators of the estate of a Participant may be conditioned on the delivery
to the Company of such tax waivers, letters testamentary and other documents as
the Committee may reasonably request.
 
ARTICLE VII
 
ADMINISTRATION
 
Section 7.01 Plan Administrator.
 
     (a) To the extent permitted by applicable law and the rules of the New York
Stock Exchange, the Committee hereby delegates to the Senior Human Resources
Officer of the Company or his or her delegate its authority over the
administration of the Plan, which delegation the Committee may revoke in whole
or in part at any time. The Committee shall have discretionary authority to
interpret the Plan, to make all legal and factual determinations and to
determine all questions arising in the administration of the Plan, including
without limitation the reconciliation of any inconsistent provisions, the
resolution of ambiguities, the correction of any defects, and the supplying of
omissions. Each interpretation, determination or other action made or taken
pursuant to the Plan or any Award Agreement by the Committee shall be final and
binding on all persons.
 
10
 

--------------------------------------------------------------------------------

 

     (b) The Company shall enter into an Award Agreement with each Participant
in a form approved by the Committee, which shall contain terms consistent with
the Plan and such other terms, including without limitation representations and
warranties by such Participant, as the Committee considers advisable or
appropriate. Notwithstanding anything to the contrary herein, the Committee may
include in an Award Agreement with a Participant one or more terms that are
different from the corresponding term(s) of the Plan and, if so, such term(s) of
such Award Agreement shall control with respect to such Participant’s Award.
 
Section 7.02 Indemnification. The members of the Committee and its delegates,
including any employee with responsibilities relating to the administration of
the Plan, shall be entitled to indemnification and reimbursement from the
Company, to the extent permitted by applicable law and the by-laws and policies
of the Company.
 
ARTICLE VIII
 
ADJUSTMENTS
 
Section 8.01 Adjustments. In the event of any material unusual or non-recurring
events affecting Cumulative Pre-Tax Income, any change in applicable tax laws or
accounting principles, or any other factor as the Committee may determine, the
Committee shall make appropriate equitable adjustments to Cumulative Pre-Tax
Income, the Applicable Percentages, the Threshold Performance Goal and any other
provision of the Plan or any Award, which adjustments shall not require the
consent of the affected Participants. With respect to Awards subject to Section
409A or 457A of the Code, any such adjustments shall conform to the requirements
of Section 409A or 457A of the Code, as applicable.
 
Section 8.02 Notice of Adjustment. The Company shall give each Participant
notice of an adjustment hereunder and, upon such notice, such adjustment shall
be conclusive and binding for all purposes. Notwithstanding the foregoing, the
Committee may, in its discretion, decline to adjust any Award made to a
Participant if it determines that such adjustment would violate applicable law
or result in adverse tax consequences to such Participant or the Company, and
neither the Committee nor the Company shall be bound to compensate such
Participant for any such adjustment not made, nor shall either be liable to such
Participant for any additional personal tax or other consequences of any
adjustment that is made to an Award.
 
ARTICLE IX
 
AMENDMENT AND TERMINATION
 
Section 9.01 Right to Amend or Terminate the Plan and Awards. The Committee may,
in its sole discretion, modify, amend, terminate or suspend the Plan or any
Award at any time, which modification, amendment, termination or suspension
shall not require the consent of the affected Participants and which may be made
irrespective of whether it could result in adverse tax consequences to any
Participant; provided that with respect to a Participant who is a U.S. taxpayer
the Committee shall not modify or amend such Participant’s Award in a manner
that would give rise to adverse tax consequences under Section 409A of the Code
unless such modification or amendment is undertaken in accordance with Section
5.06(e). No termination of the Plan or any Award Agreement will give rise to a
claim of constructive termination of employment by any Participant.
 
11
 

--------------------------------------------------------------------------------

 

ARTICLE X
 
GENERAL PROVISIONS
 
Section 10.01 Unfunded Status of the Plan. Unless otherwise determined by the
Committee, the Plan shall be unfunded and shall not create (or be construed to
create) a trust or a separate fund or funds. The Plan shall not establish any
fiduciary relationship between the Company or any Affiliated Employer and any
Participant or other person. To the extent that any Participant holds any rights
by virtue of an Award, such rights shall constitute general unsecured
liabilities of the Company.
 
Section 10.02 No Right to Continued Employment. Neither the Plan, nor any Award
Agreement, nor any action taken or omitted to be taken pursuant to or in
connection with the Plan or any Award Agreement shall be deemed to (a) create or
confer on a Participant any right to be retained in the employ of the Company or
any Affiliated Employer, (b) interfere with or to limit in any way the right of
the Company or any Affiliated Employer to terminate the employment of a
Participant at any time or (c) confer on a Participant any right or entitlement
to compensation in any specific amount for any future year. In addition,
selection of an individual as a Participant shall not be deemed to create or
confer on such Participant any right to participate in the Plan, or in any
similar plan or program that may be established by the Company, in respect of
any future year. Any Award granted to a Participant under the Plan shall not be
deemed a part of such Participant’s regular, recurring compensation for purposes
of calculating payments or benefits from any benefit plan or severance program
of the Company or any Affiliated Employer unless specifically provided for under
such plan or program.
 
Section 10.03 Offset Rights. Notwithstanding anything to the contrary herein,
the Company may, if the Committee in its sole discretion shall determine, offset
any amounts that a Participant may owe to the Company or any Affiliated Employer
against any payment that would have otherwise been made to such Participant
under the Plan, but only to the extent that such offset will not cause any tax
or interest to become due pursuant to Section 409A or 457A of the Code.
 
Section 10.04 Code Sections 409A and 457A.
 
     (a) Notwithstanding anything to the contrary herein or in any applicable
Award Agreement, all payments due hereunder and thereunder are intended to
comply with Sections 409A and 457A of the Code and the guidance issued
thereunder, and the Plan and any applicable Award Agreement shall be construed
accordingly.
 
12
 

--------------------------------------------------------------------------------

 

     (b) Notwithstanding the foregoing, if a Participant is a “specified
employee” (as defined in Section 409A) at the time of his or her “separation
from service” (as defined in Section 1.409A-1(h) of the Code and the regulations
thereunder), any payment(s) with respect to any Award subject to Section 409A of
the Code to which such Participant would otherwise be entitled by reason of such
separation from service shall be made on the date that is six months after such
separation from service (or, if earlier, the date of such Participant’s death).
All payments to a Participant under the Plan that have been delayed pursuant to
this Section 10.04(b) shall be paid to such Participant in a lump sum (subject
to Sections 3.01(b), 5.02(b) and 5.03(b), without interest, dividends, dividend
equivalents or any compensation for any loss in market value or otherwise which
occurs during the period of such delay).
 
     (c) Each Participant or his or her estate, as the case may be, is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or for the account of such Participant in connection with the Plan
(including without limitation any taxes and interest under Section 409A or 457A
of the Code), and the Company shall have no obligation to indemnify or otherwise
hold such Participant or his or her estate harmless from any or all of such
taxes or penalties.
 
Section 10.05 Successors and Assigns. The Plan and a Participant’s Award
Agreement shall be binding on all successors and assigns of such Participant,
including, without limitation, the estate of such Participant and the executor,
administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of such Participant’s creditors.
 
Section 10.06 Governing Law; Arbitration. The Plan and each Award Agreement
entered into with a Participant shall be subject to and construed in accordance
with the laws of the State of New York, without regard to any conflicts or
choice of law rule or principle that might otherwise refer the interpretation of
the Award to the substantive law of another jurisdiction. All disputes under the
Plan shall be subject to final and binding arbitration in accordance with the
Company’s arbitration policy.
 
Section 10.07 Construction. The headings in the Plan have been inserted for
convenience of reference only and are to be ignored in any construction of any
provision hereof. Use of one gender includes the other, and the singular and
plural include each other.
 
13
 

--------------------------------------------------------------------------------